Case 9:18-cv-80176-BB Document 114-5 Entered on FLSD Docket 03/13/2019 Page 1 of 3




                    EXHIBIT E
   Case 9:18-cv-80176-BB Document 114-5 Entered on FLSD Docket 03/13/2019 Page 2 of 3


Velvel (Devin) Freedman

From:                           Velvel (Devin) Freedman
Sent:                           Tuesday, March 12, 2019 4:38 PM
To:                             'Zaharah Markoe'; Kyle Roche; Bryan Paschal
Cc:                             Zalman Kass; Andres Rivero; Maxwell Pritt; William T Dzurilla; Robert Keefe
                                (RKeefe@BSFLLP.COM)
Subject:                        RE: Kleiman v. Wright



Zaharah,

We went back and reviewed the transcript and while we don’t agree with your reading, we have edited our
topics to make it more clear that we are focusing on what we believe to be permissible topics. It should now be
clear that the topics below are designed to help identify the scope of relevant discovery rather than address
topics disputed by the parties. Please let us know which ones you object to, and we will identify it for the Court
to resolve.

           1. The location and existence of documents along with the identification of witnesses, including
              information about their whereabouts and role(s) in the subject matter of the pleadings.

           2. What trusts or companies involved Dave Kleiman or W&K and which did/do not, along with
              information on the purposes of those entities, their organizational and ownership structure, assets
              created by them, and their document management systems.

           3. Details surrounding Craig and Dave’s partnership to create Satoshi Nakamoto, including the
              methods of communication they used during that period, the accounts they held to collaborate
              (technological and money), the general process of their collaboration, and to identify the
              computers and servers “Satoshi Nakamoto” used to draft the whitepaper, program Bitcoin, and
              mine the first few bitcoins.

           4. The location and duration of Dave, W&K, and Craig’s mining of bitcoins from 2009 until April
              2013, the methods of communication they used during that time, the accounts they held to
              collaborate (technological and money), the general process of their collaboration, the computers
              and servers they used to mine these coins, and where they stored the bitcoins.

           5. Identification of the times and projects that Dave and Craig collaborated on to create intellectual
              property, the types of intellectual property they created, the methods of communication they used
              during that period, the accounts they held to collaborate (technological and money), the general
              process of their collaboration, identification of the computers and servers they used to
              collaborate, along with where that intellectual property ended up, and why.

           6. Inquiry into the scope of knowledge and information possessed by the individuals and entities
              identified in Craig’s sworn statement (ECF No. 33-3), his relationship to those people, and other
              general questions about this sworn statement.

           7. Inquiry into the individuals and entities identified in the Australian Court proceedings 2013 /
              225983 & 2013 / 245661 (Craig Steven Wright v. W&K Info Defense Research LLC, NSW
              Supreme Court) along with what documents exist relevant to the lawsuit, and where those
              documents are held.
                                                          1
    Case 9:18-cv-80176-BB Document 114-5 Entered on FLSD Docket 03/13/2019 Page 3 of 3


              8. Inquiry into the Australian Tax Office investigations to understand how many there were, what
                 they related to, which ones are relevant to the current claims, and who has possession of those
                 documents.

              9. Inquiry into Design By Human, including why it existed, who created it, how it obtained control
                 over the bitcoin wallets identified in Ex. 15 of the SAC, information about the handwritten trust
                 the 650K bitcoin were held in, how and why it was dissolved, where its documents are located,
                 and where those bitcoins ended up.

              10. Inquiry into the entities and projects referenced in Ex. 5, Ex. 10, and Ex. 15 of the SAC. This
                  should include identification of the relevant time periods, the circumstances that led to these
                  contracts, the computers and servers involved in fulfilling these contracts, the accounts held to
                  facilitate these contracts (technological and money), the method of collaboration fulfilled by
                  these contracts, the types of research created pursuant to these contracts, who controlled the
                  bitcoin wallets referenced by these contracts, where the hardware referenced by this contract was
                  held, whether any loans were taken pursuant to these contracts, by whom, and the status of those
                  loans.

Thanks,
‐Vel
Velvel (Devin) Freedman
Counsel

BOIES SCHILLER FLEXNER LLP
100 SE 2ND Street Suite 2800
Miami, FL 33131
(t) +1 305 357 8438
(m) +1 305 753 3675
vfreedman@bsfllp.com
www.bsfllp.com


From: Zaharah Markoe [mailto:zmarkoe@riveromestre.com]
Sent: Monday, March 11, 2019 3:14 PM
To: Kyle Roche; Bryan Paschal; Velvel (Devin) Freedman
Cc: Zalman Kass; Andres Rivero
Subject: RE: Kleiman v. Wright

Kyle,

Judge Reinhart made clear during our last discovery conference that these early depositions of Dr. Wright and Ira
Kleiman are not on the merits; rather they about topics such as the location of things and what things were (3/7/19 Hrg.
Tr. 50:9‐13, 54:10‐55:19). The below topics with the exception of topic 11 go well into the merits of this case, and are
thus improper for the initial deposition of Dr. Wright. Please reformulate your proposed topics to follow what Judge
Reinhart described as the purpose and scope of these depositions.

Best,

Zaharah

Zaharah Markoe

RIVERO MESTRE LLP

                                                           2
